Case: 17-12041    Date Filed: 07/16/2018   Page: 1 of 5


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-12041
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:16-cr-20726-RNS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JAMES BELL,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (July 16, 2018)

Before MARCUS, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      James Bell appeals following his conviction and 264-month sentence for

possession of a firearm by a convicted felon, 18 U.S.C. § 922(g)(1). In calculating

his sentence, the district court relied on the guideline for attempted murder,
                 Case: 17-12041         Date Filed: 07/16/2018         Page: 2 of 5


because he possessed the firearm in connection with a shooting. On appeal, Bell

argues that the district court erred in imposing a four-point enhancement for injury

to a victim because there was insufficient evidence that he caused the injury and

that the injury was likely to be permanent. 1 After careful review, we affirm.

        We review a district court’s application of the guidelines to the facts de novo

and all factual findings for clear error. United States v. Martikainen, 640 F.3d

1191, 1193 (11th Cir. 2011). A district court’s determination of whether a victim’s

injuries meet the threshold for an enhancement is a factual finding. United States

v. Torrealba, 339 F.3d 1238, 1246 (11th Cir. 2003). We will not find clear error

“unless our review of the record leaves us with the definite and firm conviction

that a mistake has been committed.” United States v. Poirier, 321 F.3d 1024, 1035

(11th Cir. 2003) (quotation omitted).

        If the victim of an attempted murder sustained a permanent or life-

threatening bodily injury, a four-level increase to the offense level applies.

U.S.S.G. § 2A2.1(b)(1).            A “permanent or life-threatening bodily injury” is

defined, in part, as “an obvious disfigurement that is likely to be permanent.” Id. §

1B1.1, cmt. (n.1(J)).

        Bell first argues that the district court erred in applying the four-point

enhancement to his sentence for attempted murder based on the injury that the

1
  In his initial brief, Bell challenged the validity of his guilty plea, but concedes in his reply brief
that the court did not err in accepting the plea.
                                                   2
              Case: 17-12041     Date Filed: 07/16/2018    Page: 3 of 5


victim, Darius Davis, suffered, because a nearby shooting had occurred

simultaneously to the one attributed to Bell and there was insufficient evidence that

Bell was the one who shot Davis in the face. We disagree. For starters, bystander

Alexey Aguilar testified at trial that he had witnessed a shooting outside of a store

on Northwest 191st Street in Miami Gardens on May 31, 2016, in which two

individuals had been arguing until one drew a gun and fired. Aguilar said that after

the shooting, both men ran from the scene, and as Aguilar drove away, he called

911, described the shooter, and told the operator that he saw the shooter get into a

white Impala with a damaged passenger side door. He then saw law enforcement

stop the vehicle two minutes later.

      Sylvia Caceres, a patrol officer, testified at trial that she had responded to the

shooting on May 31 and conducted a traffic stop on a white Impala, and Bell was

in the passenger seat with a woman driving. When a black sweatshirt that matched

the description of the shooter’s clothing was found in the backseat, Bell was

detained for questioning. Officers eventually searched the woman’s purse and

located a firearm inside, loaded with ammunition.

      In a 911 call played for the jury, Aguilar reported that it looked like the

victim was shot near the face, but he was not sure if the bullet missed. Omar Vega,

a paramedic firefighter, testified that when he found Davis at “180-something”

Street and 27th Avenue Northwest, he treated him for a superficial bullet wound to


                                           3
              Case: 17-12041     Date Filed: 07/16/2018   Page: 4 of 5


his face. Shanika Slaughter, part of the Miami Gardens Crime Scene Unit, testified

that she had responded to Davis’s shooting, and had photographed him on 185th

Street. She said he had an apparent gunshot wound to his face. A firearms expert

did not testify at trial because just before the government presented him, Bell

changed his plea to guilty.

      At sentencing, Bell’s presentence investigation report (“PSI”) summarized

the trial evidence and added additional facts, including that: (1) a shell casing

found at the scene of the shooting matched the firearm found in Bell’s possession;

(2) a surveillance video of the shooting at Northwest 191st Street shows the

shooter firing at the victim’s face; (3) Aguilar told 911 operators that the shooter

fired at the victim’s face; (4) Davis suffered a gunshot wound to the face; and (5)

Davis was likely to suffer permanent scarring.

      On this record, the court did not clearly err in finding that Bell is the person

who caused Davis’s injury.       Together with Officer Caceres’s testimony, the

discovery of a shell casing at the scene that matched the firearm found in Bell’s

possession, and the video surveillance of the shooting, Aguilar provided testimony

to support a finding -- and Bell has not expressly disputed on appeal -- that Bell

fired a gun at another person’s face. In addition, Vega and Slaughter testified that

Davis was treated nearby shortly thereafter for a gunshot wound to his face.

Because witnesses provided testimony to support findings that Bell fired a gun at


                                          4
                 Case: 17-12041        Date Filed: 07/16/2018        Page: 5 of 5


another person’s face and the alleged victim was treated nearby shortly thereafter

for a gunshot wound to his face, the record does not suggest that the district court

clearly erred in finding that Bell shot Davis. See U.S.S.G. § 2A2.1(b)(1); Poirier,

321 F.3d at 1035.

       Moreover, there was no clear error in the finding that the victim’s scar was

an obvious disfigurement that was likely to be permanent.                      A review of the

photograph that the court relied on -- even if taken near the time of injury -- does

not leave us with any indication that a mistake was made. See U.S.S.G. § 1B1.1,

cmt. (n.1(J)); Poirier, 321 F.3d at 1035.

       Accordingly, we affirm. 2

       AFFIRMED.




2
 In addition, Bell’s motions for leave to file a supplemental brief and for a stay of appellate
proceedings are DENIED.
                                                 5